Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


1-22-2003

USA v. Robinson
Precedential or Non-Precedential: Non-Precedential

Docket 01-1513




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"USA v. Robinson" (2003). 2003 Decisions. Paper 869.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/869


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         NOT PRECEDENTIAL

                            UNITED STATES COURT OF APPEALS
                                 FOR THE THIRD CIRCUIT
                                       __________

                                          No. 01-1513
                                          __________

                                UNITED STATES OF AMERICA

                                                 v.

                                    VERNICE ROBINSON,
                                        a/k/a FATS

                                         Vernice Robinson,
                                                       Appellant


              ON APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                              D.C. Crim. No. 00-cr-00361
                      District Judge: The Honorable Stewart Dalzel


                            Submitted Under Third Circuit LAR 34.1(a)
                                       January 10, 2003


                       Before: SCIRICA, BARRY, and SMITH, Circuit Judges

                                (Opinion Filed: January 22, 2003)
                                          __________

                                           OPINION
                                          __________


BARRY, Circuit Judge

      On June 21, 2001, a grand jury returned an indictment charging appellant Vernice
Robinson with two counts of armed bank robbery in violation of 18 U.S.C. § 2113(d) and

two counts of brandishing a firearm in the commission of a crime of violence in violation

of 18 U.S.C. § 924(c). On September 29, 2001, Robinson pled guilty to all four counts of

the indictment pursuant to a plea agreement in which he agreed, inter alia, to cooperate in

the prosecution of his co-felons in exchange for a motion for a downward departure from

the government pursuant to section 5K1.1 of the Sentencing Guidelines. Robinson’s plea

agreement also clearly stated that Robinson understood, and had explained to him by

counsel, that the total possible maximum sentence he faced under the four counts in the

indictment would be life imprisonment, a minimum mandatory term of imprisonment of 32

years, 5 years supervised release, and a $1,000,000 fine.

        On February 22, 2001, the District Court sentenced Robinson to 286 months

imprisonment and five years of supervised release and ordered Robinson to make

restitution in the amount of $23,503. This sentence represented a downward departure of

nearly eight years from the applicable minimum mandatory sentence, and an enormous

downward departure from the otherwise applicable guidelines range of 572 to 619 months,

reflecting the District Court’s acceptance of the government’s 5K1.1 motion and motion

under 18 U.S.C. § 3553(e). Six days after he was sentenced, Robinson filed a notice of

appeal pro se. Counsel was appointed to represent him and has filed a brief pursuant to

Anders v. California, 386 U.S. 378 (1967), stating that there are no non-frivolous issues to

assert on appeal. He also moves to withdraw as counsel. Robinson received a copy of

counsel’s Anders brief and was given an opportunity to raise any additional arguments pro

                                                    2
se. He did not do so.

        Because Robinson entered an unconditional guilty plea on the record in open court,

his arguments on appeal are limited to challenging the jurisdiction of the District Court, the

validity of the plea, and the legality of the sentence imposed. See United States v. Broce,

488 U.S. 563, 569 (1989). The District Court had jurisdiction pursuant to 18 U.S.C. §

3231. Our review of the record, just as the review of appellate counsel, indicates that

Robinson’s guilty plea was knowing and voluntary and that the District Court complied with

the requirements of Rule 11 of the Federal Rules of Criminal Procedure in accepting the

plea. Robinson’s 286 month sentence was proper, representing a substantial downward

departure from the applicable minimum mandatory sentence and from the otherwise

applicable guidelines range. We lack jurisdiction to review the extent of the departure.

        Accordingly, the judgment of the District Court will be affirmed and counsel’s

motion to withdraw will be granted.




TO THE CLERK OF THE COURT:

        Kindly file the foregoing Opinion.


                                                  /s/Maryanne Trump Barry
                                                         Circuit Judge